DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      Supplemental Notice of Allowance (NOA)
This NOA is supplemental to the NOA sent 10/19/2021, in order to acknowledge receipt of the newly submitted IDS dated 10/27/2021.

Information Disclosure Statement
The information disclosure statement (IDS)’s submitted on 10/27/2021 has been received and made of record.

Allowable Subject Matter
Claims 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, “An accessory for an electronic device, the accessory comprising: …  wherein the plurality of rotary blades is disposed in an enclosed space defined by the fan bracket, the duct member, and the peripheral area of the opening, and wherein the pad member is larger than the fan assembly but is smaller than the opening, such that air from the fan assembly is discharged between the pad member and the peripheral area of the opening” in combination with the remaining limitations of independent claim 1. Claims 2-20 depend from 1 and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - F 9:30 am to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859